Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered. The amendments overcome the 35 USC 102a1 rejections over McGuckin. However, in view of the amendments to the claims, a new interpretation of the prior art of Suzuki is presented below, which meets the limitations of the claims as discussed in detail below.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 10-14, and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki (US 2017/0105738). Regarding claim 1, Suzuki discloses a medical device comprising a device body comprising a first section (52; fig. 14), at least one second section (53), and a third section (51) connected to the first section on an opposite side of the first section from at least one second section, wherein the device body comprises a coil (“primary coil 11”) comprising a plurality of windings (figs. 1c,1d). In a deployed configuration of the device body, the first section defines a plurality of first section loops (e.g., 52b,52c) forming a three-dimensional (“3D”) non-helical structure (fig. 14) configured to anchor the device body in vasculature of a patient (e.g., by being placed in an aneurysm having a smaller neck than the expanded diameter of 52), each second section (53) defines a plurality of second section loops . 
Regarding claim 6, the 3D non-helical structure of the first section and the second section is approximately polyhedral (see fig. 14).
Regarding claim 10, Suzuki discloses an assembly comprising a catheter (73) having an inner lumen (75) and the medical device of claim 1 (see discussion above) positioned within the inner lumen in a delivery configuration (fig. 16), wherein the medical device is configured to expand from the delivery configuration to the deployed configuration in response to being deployed from the inner lumen of the catheter ([0224]).
Regarding claim 11, in the delivery configuration, the device body comprises a substantially linear configuration within the inner lumen (fig. 16; [0224]).
Regarding claim 12, each of the one or more second section trails the first (at least in configuration shown in fig. 14 or fig. 10; noting that what “leads” and “trails” depends on orientation of device). 
Regarding claim 13, Suzuki discloses a method comprising introducing a catheter into vasculature of a patient (fig. 16), delivering a medical device through the catheter to a site within the vasculature of the patient, the medial device comprising a first section (52), a second section (51), and a third section as described above in more detail with respect to claim 1 ([0224]).
Regarding claim 29, the third section is configured to exert a larger radial force against the vessel wall compared to at least one of the first or second sections in view of its larger diameter (see fig. 15, noting that the third section forms the outermost loops that would contact the vessel wall, while the second section forming the smallest diameter section and housed 
Regarding claims 2 and 14, the device body comprises a plurality of second sections, in particular two second sections (1st second section comprises loops 53a,d; 2nd second section comprises loops 53b,c). See examiner-annotated figure below: 

    PNG
    media_image1.png
    469
    776
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-9, 16-18, 19-23, 25-27 and 30Suzuki. 
Regarding claims 7 (see also discussion of claim 1 above), 21 and 30, the medical device of Suzuki comprises a device body comprising a coil comprising a first section (52), two or more second sections connected to one end of the first section (each half of 53 is considered a second section; loops 53a,53d forming one second section and loops 53b,c forming another second section; see annotated figure above), and a third section (51) connected to the other end of the first section, wherein, in a primary configuration of the device body, the coil has a longitudinally extending configuration (fig. 1c, 16), and wherein in a deployed configuration, the first section defines a plurality of first section loops forming a 3D non-helical structure configured to anchor the device body in vasculature of a patient (figs. 13-15), each second section defining a plurality of second section loops (53a,d; 53b,c) forming a 3D non-helical structure, each second section having a maximum cross-sectional dimension that is smaller than a maximum cross-sectional dimension of the first section, and the third section defines a plurality of third loops (e.g. 51a-d), wherein the third loop is configured to exert a larger radial force against a vessel wall compared to at least one of the first or second sections, and at least one third section loop of the plurality of third section loops being larger than at least one first section loop of the plurality of first section loops. Regarding claim 17, Suzuki discloses the method of claim 17 substantially as stated above with respect to claim 13. Suzuki does not expressly disclose that the plurality of third section loops form a helical structure configured to anchor the device body in the vasculature.
However, Suzuki discloses another embodiment wherein a helical structure (near 351b,340; formed as a result of tapered portion 334 of mandrel; figs. 9,10; [0224]) is formed at the end of the wire in order to form what Suzuki refers to as “the segment with the primary coil arranged three-dmensionally” and “the three-dimensionally arranged segment”. According to Suzuki, providing such a helical segment at one end of the primary coil (where winding of wire around mandrel is either started or ended; [0141]) allows the tip of the helical segment to play the role of an anchor, thereby facilitating subsequent insertion of the primary coil into the 

    PNG
    media_image2.png
    386
    709
    media_image2.png
    Greyscale

 Regarding claims 7, 17, 27, and 30, at least one third section loop (51a) of the plurality of third section loops (51a and unnumbered loops forming remainder of helical section) is larger than at least one first section loop (e.g., 52a).
Regarding claims 8 and 26, the helical structure has a tapered configuration as understood in view of Suzuki’s disclosure of a tapered portion (e.g., 334) used to form the helical structure (see also figs. 9 and 10).
Regarding claims 9 and 18, the helical structure has a tapered configuration increasing in diameter toward the 1st section. In particular, the helical structure, which has been added to end (40) in fig. 14, has its largest diameter at its connection to third section (51) and this increase is considered toward, i.e., in the general direction of the 1st section, since the distance between the helical structure and the 1st section decreases (see examiner-annotated figure above). 
Regarding claim 25, each of the one or more second section trails the first (at least in configuration shown in fig. 14; noting that what “leads” and “trails” depends on orientation of device). 
Regarding claims 4, 16, and 22, Suzuki discloses the invention substantially as stated above (see discussion of independent claims 1, 13, and 21 above) but does not expressly disclose that the maximum cross-sectional dimension of the first section is from about 10% to about 50%, or 10% to 100%, larger than the maximum cross-sectional dimension of each second section. However, Suzuki does disclose that the first section has a maximum cross-sectional dimension that is larger than that of the maximum cross-sectional dimension of each second section, and also notes that dimensions of the first and second sections can be selected as appropriate depending on the purpose of use of the device ([0094], [0142]). Therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the prior art device of Suzuki to size the first and second sections as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claims 5 and 23, it is noted that the device of Suzuki is capable of being placed in a vessel having a diameter smaller than that of the first section such that the first section is 1.1 to about 2.0 times larger than the vessel diameter, and therefore the prior art of Suzuki meets this recitation of intended use. Suzuki does not expressly disclose the exact size of the second section as compared to the first section, such that it is unclear how much larger the diameter of this vessel is than the maximum cross-sectional dimension of the second section. However, Suzuki does disclose that the second section is smaller than the first section. Suzuki further discloses that dimensions of the first and second sections can be selected as appropriate depending on the purpose of use of the device ([0094], [0142]). Therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the prior art device of Suzuki to size the first and second sections as claimed (relative to a vessel to which the first section is about 1.1 to about 2.0 times larger, and the second section is about 1.0 to about 1.1 times larger) since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233).
Regarding claims 19 and 20, when deployed, a portion of the first section is proximal to the one or more second sections (at least a portion of the one or more second sections) and a portion of the first section is distal to the one or more second sections (at least a portion of the one or more second sections) since the first section is larger and the second section is housed inside the first section as illustrated in fig. 15.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Burke et al. (US 2010/0010533). Suzuki discloses the invention substantially as stated above but fails to disclose that the third section is formed from a material different from at least one of the first or the second section. Burke discloses that it is known to form a leading section of a vasoocclusive coil from a thicker diameter wire than a trailing section of the coil in order to increase the rigidity of the distal end of the coil, thereby facilitating anchoring or engagement of the occluding device within the body vessel and preventing migration of the device ([0045]; figs. 5a,b, 6). It would have been obvious to one of ordinary skill to have varied the diameter of the wire forming the coil of Suzuki along its length as taught by Burke so that it too may have the associated advantages. Since the third section (which includes the helical portion) is meant to anchor the coil within the vessel as disclosed by Suzuki, it would have been obvious to provide the greater diameter portion of the wire at the third section. The sections are considered to be formed from different materials since each of them are made from a wire having a differing diameter (i.e., third section is formed from a steel wire having a first diameter, first section is formed from steel wire having a 2nd, smaller diameter). It is noted that the instant application lists a different “chemical composition” as merely an example of a different material (see [0076] of instant application publication US 2021/0045749: “In some examples, third section 30 is formed from a different material (e.g., chemical composition) than first section 14 and/or second sections 16.”), and therefore differently sized wires are considered different materials. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/17/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771